DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 3-5, 6, and 9-11; cancellation of claim 5; and addition of claim 14 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 3 recites the insert is partially overmolded in the main body however, claim 1 from which claim 3 depends recites that the insert is overmolded in the main body suggesting full overmolding of the insert. Thus, claim 3 fails to further limit the subject matter of claim 1 as if the insert is overmolded in the main body it cannot also be partially overmolded in the main body. For sake of further examination, claim 1 will be viewed as controlling, thus if the insert is overmolded in the main body it will be viewed as also being partially overmolded.
	Claim 10 recites the part forming at least one of a tailgate, a roof, a door, and a fender, however, claim 1, from which claim 10 depends recites that the part forms a front of a rear bumper of a motor vehicle. The part cannot form both a bumper and at least one of a tailgate, roof, door, or fender. For sake of further examination, if the part can form a front of rear bumper it will be viewed as also being able to form a tailgate, roof, door, or fender.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Munro et al. (US 2015/0010765).
	Regarding claims 1, 3, 7-8, and 11, Munro discloses a composition for an article for automotive applications including for a front or rear bumper (0045). The composition suitable for overmolded goods (0001) and comprising an olefin block copolymer formed of a monomer such as cyclo-olefins (0025). Cyclo-olefin-copolymers are taught as exemplary amorphous polyolefins (see claims 7 and 8 as well as the specification, paragraph 0017), thus the olefin block copolymers of Munro is an amorphous polyolefin as claimed. The polymer overmolded over a substrate (instant main body) of polypropylene (0045 and 0046).
	Please note, claim 1includes product by process language regarding the recitation of “overmolded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 
	Regarding claim 10, Munro discloses the article further including automotive doors and grill components (0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munro as applied to claim 1 above and further in view of Hayes et al. (US 2011/0002138).
	Regarding claims 2 and 9, Munro discloses the limitations of claim 1 as discussed above. Munro teaches composition further including filler including elastomeric filler (0044), glass fibers (0045), or dye (0043). Munro does not disclose the composition having a transmittance greater than 50%, or being transparent or translucent.
	Hayes, in the analogous field of vehicle bodywork parts (0001), discloses an automotive interior and exterior trim/applique comprising an outer layer of transparent polymer material (0010). 
 	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious for the composition of Munro to be transparent (i.e., transmittance of 100%), as taught by Hayes, enhancing the appearance of the part (0040).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Munro.
	Regarding claims 4 and 14, Munro teaches that the composition may be formed into an article or a component of an article including individual parts of the articles including for automotive applications (0045). Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious the composition, which necessarily comprises a surface visible from outside a vehicle and an opposite surface, for both surfaces to not be entirely covered by the plastic material of the main body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Munro as applied to claim 4 above and further in view of Schoemann et al. (US 2005/0183262).
	Regarding claim 6, Munro discloses the limitations of claim 4 as discussed above. Munro does not disclose at least one surface being grained.
	Schoemann, in the analogous field of motor vehicle trim parts (0001), teaches a first mold material (insert) having a grained surface (0004).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composition of Munro to have a grained surface, as taught by Schoemann, to create a material with a desired look and feel (0003).

Response to Arguments
Applicant’s arguments over Moeller (DE10221286A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781